Citation Nr: 1403763	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  08-09 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability evaluation in excess of 30 percent for the service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from August 1966 to April 1969.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from April 2007 and February 2008 rating decisions issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for bilateral hearing loss and assigned a 30 percent evaluation.  

The Veteran is appealing the initial rating that was assigned for the service-connected bilateral hearing loss.  As such, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.

The Veteran requested a Board hearing in his April 2008 substantive appeal.  He was scheduled for such a hearing in February 2013, but withdrew his request.  Thereafter, the Board remanded the case for additional development in April 2013; the case has now been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Throughout the appeal period, the Veteran's bilateral hearing loss has been manifested by Level VI hearing acuity in each ear.



CONCLUSION OF LAW

The criteria for an initial evaluation for the bilateral hearing loss in excess of 30 percent were not met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Table VI, Table VIA and Table VII, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating their claims for VA benefits has been codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In a claim for increase, the requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The Veteran's hearing loss claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  The Court has held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiate-it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103(a) no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 491.  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Furthermore, to whatever extent the decision of the Court in Dingess requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  A letter to the Veteran from VA, dated in June 2006, contained the information required by Dingess.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, VA treatment records have been associated with the claims file and the Veteran was afforded a VA audiometric examination in February 2007.  More recent VA treatment records were obtained pursuant to the Board's April 2013 remand.

A medical opinion is adequate when it is based upon consideration of a veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The February 2007 VA audiometric examination was conducted by a medical professional, and the associated report reflects review of the Veteran's hearing loss history.  The examination included reports of the symptoms for the claimed disability and demonstrated objective evaluations.  The VA examiner was able to assess and record the condition of the hearing loss disability in each ear.

The Board finds that the audiometric examination report is sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  In addition, it is not shown that the examination was in any way incorrectly prepared or that the VA examiner failed to address the clinical significance of the Veteran's claimed hearing loss in either ear.  Further, the VA examination report addressed the applicable criteria.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary as there is no indication that the disability has increased in severity since the VA examination.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327, and Green, 1 Vet. App. at 124.  Time elapsing alone does not trigger another examination.  Therefore, the Board concludes that the Veteran was afforded adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

A remand from the Board or from the Court confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the April 2013 Board remand, VA medical treatment records were obtained and added to the evidence of record as noted previously.  Therefore, substantial compliance has been achieved.

Furthermore, the Veteran was informed about the kind of evidence that was required and the kinds of assistance VA would provide, and he was supplied with the text of 38 C.F.R. § 3.159.  He did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.

The Veteran was provided with notice as to the medical evidence needed for increased evaluations for hearing loss, as well as the assistance VA would provide.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

All relevant facts with respect to the claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

II.  The Merits of the Claim

Legal Criteria

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The Veteran prevails in either event.  However, if the weight of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The law provides that disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7 (2013).  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the Veteran or not, as well as the entire history of the Veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41 (2013).  In this case the evidence reviewed includes the Veteran's VA treatment records dated between 2007 and 2013, the report of the VA audiometric examination conducted in February 2007; and various written statements submitted by the appellant and his representative.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from initially assigned ratings, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson, 12 Vet. App. at 119.  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86 (2013).

The severity of a hearing loss disability is determined by comparison of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85 (2013).  Under 38 C.F.R. § 4.85(a), an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are to be conducted without the use of hearing aids.  

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000 and 4000 hertz, or Hz (cycles per second).  The Schedule allows for such audiometric test results to be translated into a numeric designation ranging from level I, for essentially normal acuity, to level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86. 

Analysis

Service connection for bilateral sensorineural hearing loss was established by an April 2007 rating decision, effective as of June 19, 2006.  An initial evaluation of 30 percent was assigned.  The Veteran contends, in essence, that his bilateral hearing loss has been more severely disabling than reflected by the current 30 percent evaluation.

The Veteran underwent a VA audiology examination in February 2007; the examiner reviewed the Veteran's hearing loss history.  The Veteran reported having difficulty hearing some conversational speech.  

The examination included audiometric testing and the resulting pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
65
70
75
85
74
LEFT
70
70
70
75
71

Speech audiometry (Maryland CNC) revealed speech recognition ability of 84 percent in the right ear and 80 percent in the left ear.  

It should be noted that the Veteran does experience an exceptional pattern of hearing as set forth in 38 C.F.R. § 4.86.  This is so because all puretone thresholds are 55 decibels or more.  38 C.F.R. § 4.86.  Therefore, Table VIA is used because it leads to the higher Roman numeral of VI in each ear.  Under Diagnostic Code 6100, a 30 percent evaluation is assigned where hearing is at Level VI for one ear and Level VI for the other.  Under the pertinent regulations, a 30 percent rating is yielded by the VA audiometric examination results of February 2007.  The requirements of 38 C.F.R. § 4.85 set out the numeric levels of impairment required for each disability rating, and those requirements are mandatory.  

The Board must accordingly find that the preponderance of the evidence is against the Veteran's claim for an initial disability evaluation in excess of 30 percent for his service-connected bilateral hearing loss.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of a veteran's hearing impairment disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.

In this case, the VA examiner of February 2007 indicated that the Veteran would have difficulty understanding speech and miss some parts of conversations.  Thus, the VA audiology examination report did include information concerning how his hearing impairment affected his daily functioning.  Review of the Veteran's VA treatment records dated between 2007 and 2013 reveals a mental health evaluation note dated in September 2010 in which it was observed that the appellant spoke clearly although he had "mild difficulty" hearing the examiner during the evaluation.  In connection with his April 2013 endoscopy procedure at a VA facility, the appellant was noted to have no barriers to learning and to prefer verbal instruction and printed material.  There was no indication that he had any problem understanding any verbal instruction associated with the procedure.  Further, the Veteran was given the opportunity to provide additional evidence through his lay statements and those of third parties; none of the written statements from his wife makes any reference to the Veteran's hearing loss.

The Board is aware of the Veteran's contentions concerning his difficulty with hearing, and has considered those contentions.  However, the objective clinical evidence of record does not support an initial evaluation for his bilateral hearing loss in excess of 30 percent at any time during the appeal period.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann, 3 Vet. App. at 345.  As noted previously, the schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

Notwithstanding the above discussion, an increased evaluation for the bilateral hearing loss could be granted if it were demonstrated that that particular disability presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  Given the Veteran's complaints, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

The record reflects that the Veteran has not required any hospitalization for his service-connected bilateral hearing loss at issue, and that the manifestations of the hearing loss are not in excess of those contemplated by the currently assigned rating.  Furthermore, although the Veteran experiences occupational impairment, there is no indication in the record that the average industrial impairment from the hearing loss would be in excess of that contemplated by the assigned rating.  The Veteran's hearing loss is manifested by difficulty hearing speech and problems understanding conversations.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.

In addition, the Veteran has not offered evidence of any symptoms due to the bilateral hearing loss that would render impractical the application of the regular schedular standards.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (when evaluating an increased rating claim, it is well established that the Board may affirm an RO's conclusion that a claim does not meet the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on its own).  

Hence, the rating criteria contemplate the Veteran's disability picture.  No further discussion of extraschedular entitlement is required.  Referral for consideration of an extraschedular rating is therefore not warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In sum, the preponderance of the most probative evidence is against the assignment of any initial higher rating for the bilateral hearing loss.  The findings needed for the next higher evaluation for the bilateral hearing loss are not currently demonstrated.  Since the preponderance of the evidence is against an allowance of a rating in excess of 30 percent for the bilateral hearing loss under the schedular criteria, the benefit-of-the-doubt doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In light of the holding of the Court in Hart, the Board has considered whether the Veteran is entitled to a "staged" rating for his hearing loss.  As reflected in the decision above, the Board has not found variation in his symptomatology or clinical findings that would warrant the assignment of any staged rating for the bilateral hearing loss since service connection was granted.  Based upon the record, the Board finds that at no time during the claim/appellate period has bilateral hearing loss claim on appeal been more disabling than as currently rated.

Lastly, a total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  Under Rice, the Court also held that when evidence of unemployability is submitted at the same time that a veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.

In this case, the Veteran has not contended that he is unemployable solely due to his hearing loss and the evidence of record, including the his own statements, does not indicate that the hearing loss has interfered with his capacity to work.  Furthermore, unemployability due to the hearing loss has not been demonstrated in the evidence of record and the Veteran has been rated as 100 percent disabled since 1992 due to 

other service-connected disability.  Therefore, the matter of entitlement to a TDIU due to the hearing loss is not raised.


ORDER

An initial disability evaluation in excess of 30 percent for the service-connected bilateral hearing loss is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


